



Exhibit 10.3


Summary of 2016 Nonemployee Director Compensation Program
IHS Markit Ltd.


Director Compensation


Our nonemployee directors receive compensation for their service on our Board of
Directors. Each of our nonemployee directors receives annual cash retainers and
equity awards, as described in the table below. The retainers received by the
nonemployee directors may be converted into deferred stock units. 


Annual Director Compensation
 
$
Board Retainer
 
90,000
Lead Independent Director Retainer
 
50,000
Committee Chair Retainer:
 
 
Nominating and Governance Committee
 
17,500
All Other Committees
 
30,000
Committee Member Retainer:
 
 
Audit Committee
 
15,000
All Other Committees
 
10,000
Annual Equity Award (1)
 
180,000
 
 
 
(1) On December 1 of each year of service, each nonemployee director shall
receive an award consisting of restricted stock units whose underlying shares
shall have, on the date of grant, a fair market value equal to $180,000.
Directors may choose to defer receipt of the shares underlying the RSUs until
after their termination of service.



Certain directors were awarded a special equity grant reflecting the pro rata
portion of the annual equity award for the period of the 2016 fiscal year they
served as directors of IHS Markit.


All equity awards for nonemployee directors will be issued pursuant to the IHS
Markit Ltd. 2014 Equity Incentive Award Plan.


We provide liability insurance for our directors and officers. In addition, our
nonemployee directors are reimbursed for reasonable expenses.





